DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
The following is a Final Office action.  In response to Examiner’s Non-Final Rejection of 01/14/2022, Applicant, on 06/13/2022, amended claims 1, 8, and 21. Claims 1-15 and 21-25 are pending in this application and have been rejected below.
Allowable Subject Matter
Claims 3-4 are allowable over the prior art, however these claims remain rejected under 35 USC 101.  However, claims 3-4 would overcome the 101 rejection only if rewritten in independent form to include all the limitations of the base claim and any intervening claims, thus making the all the claims allowable.  
Response to Arguments
Applicant's arguments filed 06/13/2022 have been fully considered, but they are not fully persuasive. In response to Applicant’s amendments the 35 USC § 112 has been removed. However, the updated 35 USC § 101 rejection of claims 1-15 and 21-25 are applied in light of Applicant's amendments.     
The Applicant argues “claim 1 integrates it into a practical application by improving technology. Claims 8 and 21 are also directed to eligible subject matter for similar reasons. Therefore, the Applicant requests withdrawal of the §101 rejections.” (Remarks 06/13/2022). 
In response, the Examiner respectfully disagrees. The mere nominal recitation of a generic computer does not take the claim limitation out of methods of organizing human activity or the mental processes grouping. Thus, the claim recites a mental process for performing certain methods of organizing human activity.  
The claimed subject matter is merely claims a method for recommending information regarding project goals.  Although it may be intended to be performed in a digital environment, the claimed subject matter (as currently claimed in the independent claim) speaks to the generating and analyzing (modeling and projecting) data. Such steps are not tied to the technological realm, but rather utilizing technology to perform the abstract idea (organizing human activity). Additionally, the claimed subject matter can also be categorized as a Mental Process as it recites concepts performed in the human mind (observation and evaluation). The steps of training/updating models, and generating a recommendation can be performed by a human (mental process/pen and paper).  The practice of generating information and constructing models with set parameters and timelines can be performed without computers, and thus are not tied to technology nor improving technology. 
The solution mentioned in the amended limitation is not implemented/integrated into technology and thus not an improvement to the technical field. Further, there is no integration into a practical application as the claims can be interpreted as humans per se, as the claims fail to tie the steps to technology; insignificant extra solution activities (which are merely calculating and/or analyzing data).
The steps relied upon by the Applicant as recited does not improve upon another technology, the functioning of the computer itself, or allow the computer to perform a function not previously performable by a computer. The claims do not mention to any use of a specialized computer and/or processor. The Applicant is using generic computing components (processors) to perform in a generic/expected way (obtaining and analyzing data).The abstract idea is not particular to a technological environment, but is merely being applied to a computer realm. The process of calculating and analyzing data specifically for project(s), and performing additional analysis can be done without a computer, and thus the claims are not “necessarily rooted", but rather they are utilizing computer technology to perform the abstract idea. The Examiner does not recognize any elements of the Applicant's claims and/or specification that would improve or allow the computer to perform a function(s) not previously performable by the computer, or improve the functioning of the computer itself. It is insufficient to indicate that the claims are novel and non-obvious, and thus contain “something more.” Just because the components may perform a specialized function does not mean that that the computer components are specialized. As such the application of the abstract idea of recommending information regarding project goals, and performing correlation analysis is insufficient to demonstrate an improvement to the technology. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the method (claims 8-15) and computer program product (claim 1-7 and 21-25) are directed to potentially eligible categories of subject matter (i.e., process, machine, and article of manufacture respectively).  Thus, Step 1 is satisfied.
 With respect to Step 2, and in particular Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea by reciting concepts performed in the human mind (including an observation, evaluation, judgment, opinion), which falls into the “Mental Process” group; and by reciting fundamental economic
principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); which falls into the “Certain methods of organizing human activity” group  within the enumerated groupings of abstract ideas set forth in the 2019 PEG. 
The limitations reciting the abstract idea (Mental process), as set forth in exemplary claim 1, are: cross-platform files associated with industrial automation projects wherein each cross-platform file comprises all data about the associated industrial automation project;…, that identifies explicit project design goals and sub-projects within a master project design of a first industrial automation project; and …that comprises …that ingests a first cross-platform file and infers project design goals for the first industrial automation project associated with the first cross-platform file from contextual data obtained from the first cross-platform file; accesses the other cross-platform files and identifies similar industrial automation projects based on the cross-platform files; analyzes the master project design of the first industrial automation project in view of the similar industrial automation projects; generates based at least on the inferred and explicit project design goals and the analysis of the master project design in view of the similar industrial automation project , a design recommendation when the compute engine determines a project design goal or a sub-project is missing from the master project design, wherein the design recommendation is customized by the compute engine to include at least one of the project design goal and the sub-project; 2modifies the master project design to reflect the recommendation. 
Independent claims 8 and 21 recite the CRM and method for performing the method of independent claim 1 without adding significantly more. Thus, the same rationale/analysis is applied.
 With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a compute engine… a machine learning engine …a first electronic device …from a second electronic device … from the second electronic device… with the second electronic device… one or more processors; and computer-readable media coupled to the one or more processors, the computer-readable media storing instructions that, when executed by the one or more processers, cause the system to… a communications network… an electronic device… A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising... via machine learning or artificial intelligence…a voice assistant (as recited in the claims).  However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
 Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
 With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitation(s) is/are directed to: a compute engine… a machine learning engine… a first electronic device …from a second electronic device … from the second electronic device… with the second electronic device… one or more processors; and computer-readable media coupled to the one or more processors, the computer-readable media storing instructions that, when executed by the one or more processers, cause the system to… a communications network… an electronic device… A non-transitory computer-readable medium having stored thereon instructions that, in response to execution, cause a system comprising a processor to perform operations, the operations comprising: … via machine learning or artificial intelligence…a voice assistant (as recited in the claims)  for implementing the claim steps/functions.  These elements have been considered, but merely serve to tie the invention to a particular operating environment (i.e., computer-based implementation), though at a very high level of generality and without imposing meaningful limitation on the scope of the claim.  
 In addition, Applicant’s Specification (paragraph [0043]) describes generic off-the-shelf computer-based elements for implementing the claimed invention, and which does not amount to significantly more than the abstract idea, which is not enough to transform an abstract idea into eligible subject matter.  Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo.  See, e.g., Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).
 In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself. Further, the courts have found the presentation of data to be a well-understood, routine, conventional activity, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 (see MPEP 2106.05(d)).
 The dependent claims (2-7, 9-15, and 22-25) are directed to the same abstract idea as recited in the independent claims, and merely incorporate additional details that narrow the abstract idea via additional details of the abstract idea. For example claims 2-3 and 5-11 “wherein the contextual data comprises at least one of company information, project design components, and a user; a natural language process to translates, via a natural language process, the acceleration request into a search query; a communication component to receive that receives acceleration requests that include a request for an initial design, an expert review, or a component inquiry; a recommendation module to surface that surfaces the design recommendations”, without additional elements that integrate the abstract idea into a practical application and without additional elements that amount to significantly more to the claims.  The other dependent claims have been fully considered as well, however, these claims are similarly directed to the abstract idea itself, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims.  
 The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
SOMECH; HAIM. PROJECT ENTITY EXTRACTION WITH EFFICIENT SEARCH AND PROCESSING OF PROJECTS, .U.S. PGPub 20180114177  Systems and methods are provided for associating project entities with projects. In various implementations, user activity data is monitored based on sensor data from at least one user device associated with a user. From the monitored user activity data, entity features are determined of project entities corresponding to the user activity data. Time slots are extracted from the project entities. The time slots are clustered based the entity features of ones of the project entities corresponding to the time slots. The project entities are grouped into projects based on the clustered time slots. Project tags corresponding to the projects are applied to the project entities based on the grouping of the project entities. Content is personalized to the user based on the project tags applied to the project entities. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
 A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arif Ullah, whose telephone number is (571) 270-0161.  The examiner can normally be reached from Monday to Friday between 9 AM and 5:30 PM.
 If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Eric Stamber, can be reached at (571) 272-6724.  The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
 Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Arif Ullah/
Primary Examiner, Art Unit 3683